DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-10, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 10, 13, 18, and 19, the prior art of record, in the office actions mailed on 02/02/2022 and 09/21/2021 fails to teach or suggest the claimed power profile data library, structured intent system, and developer kit (claims 1 and 10) or at least a second power profile having a respective maximum clock speed for each one of the processors so that at least one of the processors has a maximum clock speed that changes from the first section to the second section, wherein the processors jointly generate a first amount of heat per unit time during the first section and a second amount of heat during the second section and the second amount of heat is less than 10% different than the first amount of heat (claims 13, 18, and 19).  Additionally, the 35 USC 101 rejection of claims 1-12 and 19-21 has been overcome by the amendments of claims 1, 10, and 19.  Dependent claims 4-9, 14-17, and 20-21 are allowed by virtue of their dependency on their respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452